Title: Editorial Note on Franklin’s Accounts, 1778
From: 
To: 


Two accounts that begin in the period of this volume do not throw much light on it. They are:
XVI. Cash Book, June 13, 1778, to October 19, 1780: American Philosophical Society, 42 pp.
Franklin bought this book in England, for it contains some entries for the early months of 1772; it also has two notes by him, one undated on gifts of soap and the other on books lent in November, 1778. The accounts for 1778–80 are for household and personal expenses and for cash on hand and received. One of the few items of interest is also cryptic: an entry of 24 livres given on June 23 “to a Stranger, a Man of Letters, who ask’d Assistance.”
XVII. Franklin’s Private Accounts with Ferdinand Grand, June 30, 1778, to April 8, 1789: American Philosophical Society, 40 pp.
These are in French, in the hand presumably of one of Grand’s clerks, and detail Franklin’s personal expenditures and payments to the banker, with periodic balances and with Franklin’s notations and endorsements. The accounts are of little value for 1778, but become useful in and after 1779.
The commission’s accounts with Grand from March to August, 1778, it should be mentioned, are now in print.
